Citation Nr: 0838436	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  01-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1971 to 
December 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In July 2005 and October 2007, the Board remanded this issue 
for further development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In May 2005, the veteran testified at a Board hearing.  


FINDINGS OF FACT

1. In a decision, dated in March 1976, the Board denied 
service connection for schizophrenia.  

2. The additional evidence presented since the Board decision 
in March 1976, denying the claim of service connection for 
schizophrenia, is redundant or cumulative of evidence 
previously considered and does not bear directly and 
substantially upon the specific matter under consideration 
and which by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1. The decision of the Board in March 1976, denying service 
connection for schizophrenia, is final.  38 U.S.C.A. § 7104 
(West 2002).

2. New and material evidence has not been presented to reopen 
the claim of service connection for schizophrenia.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2008), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in July 2005 and September 2006.  The veteran was 
notified that new and material evidence was needed to reopen 
the claim of service connection, namely, evidence, which was 
not cumulative or redundant of evidence previously considered 
and which pertained to the reason the claim was previously 
denied. The notice included the type of evidence needed to 
substantiate the underlying claim of service connection, that 
is evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  The veteran was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies, or that he could submit private 
medical records.  The notices included the general provisions 
for rating a disability and for the effective date of the 
claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material evidence necessary to reopen a service connection 
claim element of new and material evidence); and of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

To the extent that the VCAA notice, was provided after the 
initial adjudication, the timing of the VCAA notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statements of the case dated 
in July 2007 and July 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.)

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  That is not the 
case here.  

In January 2006, the National Personnel Records Center 
verified that clinical records from September 1971 to 
December 1971 could not be located.  As the veteran has not 
identified any additional evidence pertinent to the claim and 
as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 

New and Material Evidence Claim

In March 1976, the Board denied service connection for 
schizophrenia.  The evidence at the time of the Board 
decision in March 1976 is summarized as follows.  

Service treatment records, which are negative for any 
treatment or findings for schizophrenia.  The service records 
show that a medical officer did not find that the veteran had 
a significant emotional disorder, the veteran did not have 
the necessary assets to complete his training and an 
administrative discharge was highly recommended.  

A diagnosis of schizophrenia is documented in a VA medical 
certificate in March 1973, VA hospital records, dated from 
March 1973 to May 1973 and from February 1974 to March 1974, 
and VA medical record from September 1973 to June 1975.  

VA hospital records show that in September 1975, the veteran 
had borderline mental functioning and the examiner noted the 
possibility of simple schizophrenia could not be ruled out.  

Although the prior rating decision became final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. §§ 7105(c) and 5108.

The veteran submitted the current application to reopen the 
claim of service connection for schizophrenia in November 
2000.  

For a claim filed prior to August 29, 2001, the regulatory 
definition of new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Application to Reopen

Additional Evidence

The additional pertinent evidence consists of the following 
exhibits: 

Exhibit (1) is a VA psychiatric follow-up record dated in 
January 1997, which shows the veteran has psychotic symptoms 
and is on medication.  This evidence does not a show a causal 
relationship between the veteran's schizophrenia and service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim under 38 C.F.R. § 
3.156.

Exhibit (2) is a VA mental examination dated in November 
1998, which documents the veteran's medical history of 
schizophrenia and provides a diagnosis of chronic borderline 
schizophrenia, borderline intellect.  

This evidence is not new and material as it is cumulative, 
that is, supporting evidence of previously considered 
evidence, namely, the documentation of diagnosis of 
schizophrenia in VA medical and hospital records, which have 
been previously considered in the Board decision of March 
1976.  

Exhibit (3) is a VA medical record dated in November 2000, 
which indicates that the veteran first experienced 
psychiatric problems in service.  The examiner based this on 
the veteran's presentation and explanation.  To the extent 
the examiner is reporting the veteran's statements relating 
his psychiatric problems to service, this account is merely a 
lay assertions of medical causation, not capable of lay 
observation, which cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  And therefore, the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Exhibit (4) consists of VA medical records dated from May 
2001 to October 2004, showing a history and treatment of 
schizophrenia.  This evidence is not new and material as it 
is cumulative, that is, supporting evidence of previously 
considered evidence, namely, the documentation of diagnosis 
of schizophrenia in VA medical and hospital records, which 
have been previously considered in the Board decision of 
March 1976.  

Exhibit (5) consists of the veteran's statement in March 2002 
and testimony during the Board hearing in May 2005, where he 
stated he suffered two nervous break downs during service and 
was treated for psychiatric problems.  To the extent the 
veteran's offered these statements as lay assertion of 
medical causation, which are not capable of lay observation, 
they cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  And therefore, the evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

Exhibit (6) is a statement from the veteran in June 2003, 
where he argues that he had a diagnosis of schizophrenia 
approximately 15 months after discharge from service, a 
diagnosis of schizophrenia requires symptoms be present for 6 
months, and under 38 C.F.R. § 3.309 the criteria for service 
connection on a presumptive basis is that symptoms be present 
manifested to a compensable degrees within one year of 
discharge from service.  Where a veteran served continuously 
for ninety (90) days or more and a psychosis became manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This evidence 
does not show the veteran's schizophrenia was manifested to a 
compensable degree with one year of discharge from service 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

Exhibit (7) is a VA examination dated December 2006.  The 
diagnosis was chronic paranoid schizophrenia.  The examiner 
was unable to state whether the veteran's current 
schizophrenia began in service with resorting to speculation 
because there was no medical evidence of schizophrenic 
symptomatology prior to March 5, 1973.  The examiner 
explained that the requirement that a diagnosis of 
schizophrenia could only be made if symptoms are present for 
6 months prior, is part of the DSM-IV criteria which was not 
in existence in 1973 and it could not be presumed that the 
doctor making the diagnosis on March 5, 1973 was using the 6 
month standard.  

This evidence does not a show a causal relationship between 
the veteran's service and schizophrenia and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Exhibit (8) consists of copies of VA medical and hospital 
records from October 1972 to May 1973, which show a diagnosis 
of schizophrenia.  Some of the records, specifically the VA 
hospital records dated from March 1973 to May 1973, and the 
VA medical certificate in March 1973 are redundant as they 
were considered by the Board in March 1976.  This evidence is 
not new and material because it is redundant, that is, it is 
repetitive of evidence previously considered.  And redundant 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.  The other 
evidence is cumulative as it indicates a diagnosis of 
schizophrenia as early as March 1973, and this diagnosis was 
considered by the Board in March 1976.  Cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.

As the additional evidence is not new and material, the claim 
of service connection for schizophrenia is not reopened.

Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
schizophrenia is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


